DETAILED ACTION
This is a response to amendment/RCE filed 12/14/2020.   Claims 1-28 are pending and claims 1 and 15 are independent.  No claims have been added.  No claims have been canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 34 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Dec. 14th 2020 has been entered. 

Response to Arguments
Applicant’s argument filed on 11/16/2020 with respect to claims 1 and 15 have been considered but are moot due to the new grounds of rejection that do  not rely on any reference relied in the prior rejection of record for any teachings or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 15-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB # 2015/0178999) [This prior art is provided/cited in the IDS] in view of Hamilton et al. (US PGPUB No. 2015/0199523) [This prior art is provided/cited in the IDS].

Regarding claim 1. Smith does disclose, a method for configuring mobile online services for use with a transportation vehicle, the method comprising [Smith, Para. 0010-0011, a vehicle may comprise at least a vehicular control architecture (VCA) for controlling operation of the vehicle and a device. In addition to vehicular control, the VCA may record operational data identifying at least one vehicle operator and vehicular operational data recorded during operation of the vehicle by the at least one vehicle operator.  (Para. 0011), a vehicle may comprise at least a vehicular control architecture (VCA) for controlling operation of the vehicle and a device.];

enabling a selection input for a user by the configuration system, by which selection input the user respectively authorizes one or more mobile online services to use the data contents of at least one of the plurality of predetermined data release classes [Smith, para. 0026, 0032, FIG. 2 and FIG. 4, User interface (e.g., a selection input) module 208 may be optional based on, for example, the type of device 102'. For example, user interface module 208 may not be necessary if device 102' is factory installed equipment in vehicle 100, while a removable device 102' (e.g., a smart phone) may include user interface module 208. User interface module 208 may include equipment and/or software to allow users to interact with device 102' such as, for example, various input mechanisms (e.g., microphones, switches, buttons, knobs, keyboards, speakers, touch-sensitive surfaces, one or more sensors configured to capture images and/or sense proximity, distance, motion, gestures, orientation, etc.) and various output mechanisms (e.g., speakers, displays, lighted/flashing indicators, electromechanical components for vibration, motion, etc.).  (Para. 0032), FIG. 4 illustrates example operations secure vehicular data management with enhanced privacy in accordance with at least one embodiment of the present disclosure. In operation 400 privacy settings may be configured in a device within a vehicle. For example, an operator may configure the privacy settings via a user interface provided by a navigation, entertainment and/or communication interface in the vehicle.  (Para. 0033), A determination may be made in operation 406 as to whether it is OK to transmit the operational data (e.g., based on the privacy settings). If in operation 406 it is determined that the operational data is OK to transmit, then in operation 408 the operational data may be sent to, for example, at least one data consumer.];
 executing selection, according to user input via the selection input, of at least one data release class of the plurality of data release classes for the one or more mobile online services [Smith, para. 0026, 0030, 0031, FIG. 3, various input mechanisms (e.g., microphones, switches, buttons, knobs, keyboards, speakers, touch-sensitive surfaces, one or more sensors configured to capture images and/or sense proximity, distance, motion, gestures, orientation, etc.)... The equipment in user interface module 208 may be incorporated within device 102' and/or may be coupled to device 102' via a wired or wireless communication medium.  (Para. 0030), User interface 302 may be a user interface accessible to operators of vehicle 100'. An example of user interface 302 may include a navigation/communication/entertainment system in vehicle (e.g., plurality of data release classes) 100'.  (para. 0031), the operational data may be provided, for example, periodically, upon request, upon the occurrence of events (e.g., service alerts), etc. PEM 110 may then employ privacy settings 306 to generate filtered data by filtering the operational data.]; and 
in response to executed selection, releasing the data contents of the selected data release class for use by the respective mobile online service by the configuration system [Smith, para. 0010, the PEM may receive the operational data from the VCA via the communication module, may generate filtered data by filtering the operational data based on privacy settings and may then cause the filtered data to be transmitted via the communication module. For example, the filtered data may be transmitted to at least one data consumer coupled to the VCA, located outside of the vehicle, etc. The privacy settings may be configured in the PEM by the at least one operator.  (Para. 0059), a method comprising receiving operational data in a device from a vehicular control architecture for controlling a vehicle in which the device is situated, generating filtered data by filtering the operational data based on privacy settings, the filtered data being generated by a privacy enforcement module included in a trusted execution environment in the device and causing the filtered data to be transmitted.].
Smith does not disclose, assigning, by a configuration system, at least two data release classes of a plurality of predetermined data release classes, wherein data of the at least two data release classes is different from data contents assigned to another of the at least two data release classes;
However, Hamilton does disclose, assigning, by a configuration system, at least two data release classes of a plurality of predetermined data release classes, wherein data contents assigned to at least one of the at least two data release classes is different from data contents assigned to another of the at least two data release classes [Hamilton, para. 0040-0042 FIG. 1, (Examiner notes that activity data sources are the data release classes that exchange data and any information with the activity data requesters through the personal assistant element and data entity is the data content of activity data source) the data privacy manager 120, shown included in electronic personal assistant 110 in the embodiment of FIG. 1, is configured to enable electronic personal assistant 110 to manage the privacy of data exchange between activity data sources, such as activity data sources 114a, 114b, and 122 and activity data requestors, such as activity data requestors 116a, 116b, and 118, as well as the privacy of data from activity sources with respect to electronic personal assistant 110 itself Activity data sources 114a and 114b are each any form of component, process, application (e.g., mobile application or "App," desktop application, etc.), combinations thereof, etc. that operates on user device 102 and that generates activity data related to user activities. An instance of such generated activity data is referred to herein as a "data entity," which may have any form (e.g., a data packet, a file, a database entry, a data record, etc.). A data entity is a data record of an activity associated with the user, such as a change of location of the user (e.g., a new location, a direction, a speed, etc.), a message received/sent by the user, an appointment of the user, a task reminder/alert for the user, an updating of profile information by the user, metadata associated with a media object (e.g., a time/date, location of capture, recording length, etc.).  (Para. 0041), examples of activity data sources 114a, 114b, and 122 include a location determining application that determines location data regarding the user (e.g., a global positioning system (GPS) application, a mapping tool, etc.), a messaging application that receives/transmits messages for the user (e.g., an email application, a text messaging application, etc.), a calendar application that manages appointments regarding the user, a social networking application that generates and/or relays social networking data such as posts, messages, tweets, etc. associated with the user (e.g., Facebook.RTM. operated by Facebook, Inc. of Palo Alto, California, Google+ operated by Google, Inc. of Mountain View, Calif., Twitter.RTM. operated by Twitter, Inc. of San Francisco, Calif., etc.).].

Hamilton further discloses a user interface enabling a user through a network interface to submit commands and questions or other inputs and delivers corresponding response to such input to the user.  The responses generated by an electronic personal assistant in the form of text, images, or other visual content shown by the user interface.  The privacy of data exchange between activity data sources and activity data requestors (may be any form of component, process, application, etc., that uses activity data associated with the user and therefore requests data entities associated with the user) are provided through the electronic personal assistant which is enabled by data privacy manager.  In addition, there is a activity type selector that is a user interface element configured to enable a user to select any activity types from which a user may choose one, by enabling a user to input an activity type (e.g., typing, by voice, etc.) and an activity type is a category of activity related to the user.


Smith and Hamilton are in the same filed of endeavor as they both are pertaining to field of data security, and more particularly, to a scheme for securely protecting the privacy of operator data available via mobile devices such as an automobile.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Smith a scheme for securely protecting the privacy of operator data available via a vehicle control architecture (Smith, please see abstract and para. 0001) with the teachings of Hamilton (Hamilton, para. 0040-0042, FIG. 1) that would enable Smith with multiple data releases that are incorporated in activity data sources as well as activity data requesters where with the help of electronic personal assistant that handles the requests based on user input as well as based on several features and the ability to access information from a variety of sources including online sources. 

Regarding claim 2. The combination of Smith and Hamilton disclose, the method of claim 1. Furthermore, Smith discloses, wherein the configuration system comprises a transportation vehicle-internal man-machine interface and/or a input for the user of the configuration system, by which the user respectively permits the one or more mobile online services to use the data contents of the selected data release classes [Smith para. 0038, secure vehicular data management with enhanced privacy. A vehicle may comprise at least a vehicular control architecture (VCA) for controlling operation of the vehicle and a device. The VCA may record operational data identifying at least one vehicle operator and vehicular operational data recorded during operation of the vehicle by the at least one vehicle operator. The device may include at least a communication module and a trusted execution environment (TEE) including a privacy enforcement module (PEM). The PEM may receive the operational data from the VCA via the communication module, may generate filtered data by filtering the operational data based on privacy settings and may cause the filtered data to be transmitted via the communication module. The filtered data may be transmitted to at least one data consumer. The privacy settings may be configured in the PEM by the at least one operator.].

	Regarding claim 3. The combination of Smith and Hamilton does disclose, the method of claim 2.  Furthermore Smith does disclose, wherein the transportation vehicle- internal man-machine interface is assigned to a transportation vehicle-internal configuration unit, and the transportation vehicle-external man-machine interface is assigned to a transportation vehicle-external configuration unit, wherein the transportation vehicle-internal configuration unit and the transportation vehicle-external [Smith, para. 0031, 0032, FIG. 3, user interface 302 (e.g., internal interface) may be a user interface accessible to operators of vehicle 100'. An example of user interface 302 may include navigation/communication/entertainment system in vehicle 100'. User interface 302 may be supported by VCU1. Operators of vehicle 100' may interact with user interface 302 to configure desired privacy settings 306 in PEM 110.  (Para. 0032) in FIG. 3, PEM 110 may then employ privacy settings 306 to generate filtered data by filtering the operational data. Filtering may include changing or removing some of the operational data based on the privacy settings. The filtered data may then be transmitted to data consumers 106A', 106B' and 106C' (collectively 106A . . . C') as shown at 314. Example data consumers may include, but are not limited to, insurance company 106A', personal cloud service 106B' (e.g., remotely located data storage accessible via a WAN like the Internet), vehicular data accumulator 106C' (e.g., a private or governmental agency charged with determining driving laws), etc. While three data consumers 106A . . . C' have been disclosed in FIG. 3, more or less data consumers 106 may exist depending on the parties interested in operational data.]: 
updating a configuration profile stored on the central computer in accordance with the configuration settings made by the transportation vehicle-internal configuration unit Smith, para. 0031, 0032, FIG. 3, user interface 302 (e.g., internal interface) may be a user interface accessible to operators of vehicle 100'. An example of user interface 302 may include navigation/communication/entertainment system in vehicle 100'. User interface 302 may be supported by VCU1. Operators of vehicle 100' may interact with user interface 302 to configure desired privacy settings 306 in PEM 110.  (Para. 0032) in FIG. 3, PEM 110 may then employ privacy settings 306 to generate filtered data by filtering the operational data. Filtering may include changing or removing some of the operational data based on the privacy settings. The filtered data may then be transmitted to data consumers 106A', 106B' and 106C' (collectively 106A . . . C') as shown at 314. Example data consumers may include, but are not limited to, insurance company 106A', personal cloud service 106B' (e.g., remotely located data storage accessible via a WAN like the Internet), vehicular data accumulator 106C' (e.g., a private or governmental agency charged with determining driving laws), etc. While three data consumers 106A . . . C' have been disclosed in FIG. 3, more or less data consumers 106 may exist depending on the parties interested in operational data.]; 
Atty. Docket No. 52461-284403Serial No.: 16/074,815 updating a configuration profile stored on the central computer in accordance with the configuration settings made by the transportation vehicle-external configuration unit Smith, para. 0032, The filtered data may then be transmitted to data consumers 106A', 106B' and 106C' (collectively 106A . . . C') as shown at 314. Example data consumers may include, but are not limited to, insurance company 106A', personal cloud service 106B' (e.g., remotely located data storage accessible via a WAN like the Internet), vehicular data accumulator 106C' (e.g., a private or governmental agency charged with determining driving laws), etc. While three data consumers 106A . . . C' have been disclosed in FIG. 3, more or less data consumers 106 may exist depending on the parties interested in operational data.]; 
retrieving a configuration profile stored on the central computer by the transportation vehicle-internal configuration unit and/or the transportation vehicle-external configuration unit [Smith, para 0025, FIG. 2, processing module 202 may be configured to execute various instructions in device 102'. Instructions may include program code configured to cause processing module 202 to perform activities related to reading data, writing data, processing data, formulating data, converting data, transforming data, etc. Information (e.g., instructions, data, etc.) may be stored in memory module 204.  (Paragraph 0028), operation, PEM 110' operating within TEE 108' may receive a request for operational data via communication module 212 (e.g., from data consumer 106) and may then receive operational data from VCA 104 via communication module 212. TEE 108' may rely upon processing module 202 and/or memory module 206 for generating filtered data from the operational data.]; and 
selecting in each case one data release class for the one or more mobile online services by the configuration system in accordance with the retrieved configuration profile [Smith, para. 0021, the privacy settings may be configured during the manufacture of the vehicle, by an operator of the vehicle via a user interface in vehicle 100, etc. The privacy settings may instruct PEM 110 to generate filtered data by removing and/or changing portions of the operational data received from VCA 10.  (Paragraph 0031) the operational data may be provided, for example, periodically, upon request, upon the occurrence of events (e.g., service alerts), etc. PEM 110 may then employ privacy settings 306 to generate filtered data by filtering the operational data.].

	Regarding claim 4. The combination of Smith and Hamilton does disclose, the method of claim 1. Furthermore smith does disclose, wherein the plurality of data release classes comprise at least one data release class for environmental data contents, wherein the environmental contents are assigned information relating to the external temperature, the precipitation and/or the detected parking spaces [Smith, para. 0012, the communication module may further be to communicate with at least one data consumer that may be, for example, situated outside of the vehicle. The privacy enforcement module may further be to receive a request for the filtered data from the at least one data consumer via the communication module. The trusted execution environment may be a secure workspace in which only known-good programs execute, the privacy enforcement module being a known-good program. The privacy enforcement module being to generate filtered data may comprise the privacy enforcement module being to remove at least a portion of the operational data from the filtered data based on the privacy settings.].

	Regarding claim 5.  The combination of Smith and Hamilton method of claim 1.  Furthermore Smith does disclose, wherein the plurality of data release classes comprise at least one data release class for transportation vehicle data contents, wherein the transportation vehicle data contents are assigned information relating to the transportation vehicle type, the transportation vehicle identification number, a [Smith, paragraph 0015, FIG. 1, VCA (vehicular control architecture) 104 may comprise at least one controller to control operations in vehicle 100. In practice, vehicles like automobiles may comprise a plurality of controllers for controlling different aspects of vehicular operation. For example, individual controllers may be used to control engine operation, drivetrain shifting, suspension adjustment, heating, ventilating and air conditioning (HVAC) operation, driver interface operation, entertainment and navigation systems, security, vehicle condition monitoring and warning systems, etc. These controllers may also store information regarding vehicular operation.].

	Regarding claim 6.  The combination of Smith and Hamilton does disclose, the method of claim 1.  Furthermore Smith does disclose, wherein the plurality of data release classes comprise at least one data release class for data contents which relate to the driving behavior of the user, wherein the data contents which relate to the driving behavior of the user are assigned information relating to the destination, route, telemetry data and/or sensor data [Smith, para. 0015, these controllers may also store information regarding vehicular operation. For example, controllers may store vehicle location, speed, acceleration, suspension changes (e.g., when the vehicle is cornering, G-force and/or body angle during cornering, etc.), user actions (e.g., turn signal operation, radio operation, communication system operation, etc.), etc. In more advanced vehicles, the operator of the vehicle may also be determined by a controller in VCA 104.

	Regarding claim 7.  The combination of Smith and Hamilton does disclose, the method of claim 1.  Furthermore Smith does disclose, wherein the plurality of data release classes comprise at least one data release class for personal data contents, wherein the personal data contents are assigned information relating to the name and/or the address of the user, the destination, the route and/or telemetry data [Smith, Para. 0020, PEM 110 may be to filter operational data received from VCA 104 based on privacy settings prior to transmission of the operational data (e.g., to data consumer 106). For example, vehicle 100 may record very comprehensive operational data about an operator of vehicle 100 and the general operation of vehicle 100 while driven by the operator. This operational data may include, for example, the identity of the operator, locations where the operator drove vehicle 100, how vehicle 100 was driven, what occurred while vehicle 100 was driven, etc. The operator of vehicle 100 may not want to make all of this operational data available to data consumer 106 due to privacy concerns, safety/security concerns, etc.].

	Regarding claim 8.  The combination of Smith and Hamilton does disclose, the method of claim 1. Furthermore Smith does disclose, wherein the plurality of data release classes comprise at least one data release class which is assigned no data contents and/or whereinAtty. Docket No. 52461-284403Serial No.: 16/074,815 the plurality of data release classes have a ranking, and a higher-ranking data release class comprises the data contents of the lower-ranking data release classes[Smith, para. 0027, FIG. 2, communication interface module 210 may be configured to prevent wireless communications that are active in communication module 212 from interfering with each other. In performing this function, communication interface module 210 may schedule activities for communication module 212 based on, for example, the relative priority of messages awaiting transmission. (Para. 0028) TEE 108' may rely upon processing module 202 and/or memory module 206 for generating filtered data from the operational data. After the data filtering is complete, PEM 110' may cause communication module 212 to transmit the filtered data from device 102' (e.g., to data consumer 106).].

	Regarding claim 10.  The combination of Smith and Hamilton does disclose, method of claim 1.  Furthermore, Smith does disclose, wherein the configuration system respectively assigns to the one or more mobile online services for one or more data release classes one or more use functions and/or reception data items used by the user by the mobile online service when the corresponding data release class is selected [Smith, para. 0027, 0028, and 0032, communication interface module 210 may schedule activities for communication module 212 based on, for example, the relative priority of messages awaiting transmission.  (Para. 0028) in FIG. 2, TEE 108' may be configured to interact with at least user processing module 202, memory module 204 and communication module 212. In an example of operation, PEM 110' operating within TEE 108' may receive a request for operational data via communication module 212 (e.g., from data consumer 106) and may then receive operational data from VCA 104 via communication module 212. TEE 108' may rely upon processing module 202 and/or memory module 206 for generating filtered data from the operational data. After the data filtering is complete, PEM 110' may cause communication module 212 to transmit the filtered data from device 102' (e.g., to data consumer 106).  (Paragraph 0032) a periodic or event-based requirement to transmit operational data may be triggered (e.g., a push configuration), etc.].

	Regarding claim 11.  The combination of Smith and Hamilton does disclose, method of claim 1.  Furthermore Smith does disclose, wherein the configuration system respectively assigns to the one or more mobile online services for one or more data release classes one or more transmission data items which are processed and/or passed on by the mobile online service when the corresponding data release class is selected [Smith, paragraph 0032, 0033, a request may be received from a data consumer (e.g., a pull configuration), a periodic or event-based requirement to transmit operational data may be triggered (e.g., a push configuration), etc. In operation 404 the data to be transmitted per the requirement may be evaluated in view of the privacy settings. More specifically, the composition of the operational data to be transmitted may be reviewed based on the previously configured privacy settings to determine if data filtering is required.  A determination may be made in operation 406 as to whether it is OK to transmit the operational data (e.g., based on the privacy settings). If in operation 406 it is determined that the operational data is OK to transmit, then in operation 408 the operational data may be sent to, for example, at least one data consumer.].

Regarding claim 15.  Smith does disclose, a configuration system for configuration of mobile online services for use with a transportation vehicle, the configuration system comprising [Smith, Para. 0010-0011, a vehicle may comprise at least a vehicular control architecture (VCA) for controlling operation of the vehicle and a device. In addition to vehicular control, the VCA may record operational data identifying at least one vehicle operator and vehicular operational data recorded during operation of the vehicle by the at least one vehicle operator.  (Para. 0011), a vehicle may comprise at least a vehicular control architecture (VCA) for controlling operation of the vehicle and a device.]
 a transportation vehicle having a transportation vehicle-internal configuration unit [Smith, paragraph 0031, FIG. 3, user interface 302 (e.g., internal interface) may be a user interface accessible to operators of vehicle 100'. An example of user interface 302 may include navigation/communication/entertainment system in vehicle 100'. User interface 302 may be supported by VCU1. Operators of vehicle 100' may interact with user interface 302 to configure desired privacy settings 306 in PEM 110.], and 
a transportation vehicle-external configuration unit [Smith, paragraph 0032,  FIG. 3, The filtered data may then be transmitted to data consumers 106A', 106B' and 106C' (collectively 106A . . . C') as shown at 314. Example data consumers may include, but are not limited to, insurance company 106A', personal cloud service 106B' (e.g., remotely located data storage accessible via a WAN like the Internet), vehicular data accumulator 106C' (e.g., a private or governmental agency charged with determining driving laws), etc. While three data consumers 106A . . . C' have been disclosed in FIG. 3, more or less data consumers 106 may exist depending on the parties interested in operational data.], 
wherein the configuration system executes a method for configuring mobile online services for use with a transportation vehicle, the method comprising [Smith, paragraph 0024, FIG.3, processing module 202 may comprise one or more processors situated in separate components, or alternatively, may comprise one or more processing cores embodied in a single component (e.g., in a System-on-a-Chip (SoC) configuration) and any processor-related support circuitry (e.g., bridging interfaces, etc.).]: 

enabling a selection input for a user by the configuration system, by which selection input the user respectively authorizes one or more mobile online services to use the data contents of at least one of the plurality of predetermined data release classes [Smith, para. 0032, 0033, FIG. 4, in operation 400 privacy settings may be configured in a device within a vehicle. For example, an operator may configure the privacy settings via a user interface provided by a navigation, entertainment and/or communication interface in the vehicle. A requirement for operational data may then be triggered in operation 402. For example, a request may be received from a data consumer (e.g., a pull configuration), a periodic or event-based requirement to transmit operational data may be triggered (e.g., a push configuration), etc.  (Para. 0033), a determination may be made in operation 406 as to whether it is OK to transmit the operational data (e.g., based on the privacy settings). If in operation 406 it is determined that the operational data is OK to transmit, then in operation 408 the operational data may be sent to, for example, at least one data consumer.]; 
executing selection, according to user input via the selection input, of at least one data release class of the plurality of predetermined data release classes for the one or more mobile online services [Smith, para. 0026, 0030, 0031, FIG. 3, various input mechanisms (e.g., microphones, switches, buttons, knobs, keyboards, speakers, touch-sensitive surfaces, one or more sensors configured to capture images and/or sense proximity, distance, motion, gestures, orientation, etc.)... The equipment in user interface module 208 may be incorporated within device 102' and/or may be coupled to device 102' via a wired or wireless communication medium.  (Para. 0030), User interface 302 may be a user interface accessible to operators of vehicle 100'. An example of user interface 302 may include a navigation/communication/entertainment system in vehicle 100'.  (para. 0031), the operational data may be provided, for example, periodically, upon request, upon the occurrence of events (e.g., service alerts), etc. PEM 110 may then employ privacy settings 306 to generate filtered data by filtering the operational data.] ; and 
[Smith, para. 0026, 0030, 0031, FIG. 3, various input mechanisms (e.g., microphones, switches, buttons, knobs, keyboards, speakers, touch-sensitive surfaces, one or more sensors configured to capture images and/or sense proximity, distance, motion, gestures, orientation, etc.)... The equipment in user interface module 208 may be incorporated within device 102' and/or may be coupled to device 102' via a wired or wireless communication medium.  (Para. 0030), User interface 302 may be a user interface accessible to operators of vehicle 100'. An example of user interface 302 may include a navigation/communication/entertainment system in vehicle 100'.  (para. 0031), the operational data may be provided, for example, periodically, upon request, upon the occurrence of events (e.g., service alerts), etc. PEM 110 may then employ privacy settings 306 to generate filtered data by filtering the operational data.].
However, Hamilton does disclose, assigning, by the configuration systems at least two data release classes of a plurality of predetermined data release classes, wherein data contents assigned to at least one of the at least two data release classes is different from data contents assigned to another of the at least two data release classes of a plurality of predetermined data release classes [Hamilton, para. 0040-0042 FIG. 1, (Examiner notes that activity data sources are the data release classes that exchange data and any information with the activity data requesters through the personal assistant element and data entity is the data content of activity data source) the data privacy manager 120, shown included in electronic personal assistant 110 in the embodiment of FIG. 1, is configured to enable electronic personal assistant 110 to manage the privacy of data exchange between activity data sources, such as activity data sources 114a, 114b, and 122 and activity data requestors, such as activity data requestors 116a, 116b, and 118, as well as the privacy of data from activity sources with respect to electronic personal assistant 110 itself Activity data sources 114a and 114b are each any form of component, process, application (e.g., mobile application or "App," desktop application, etc.), combinations thereof, etc. that operates on user device 102 and that generates activity data related to user activities. An instance of such generated activity data is referred to herein as a "data entity," which may have any form (e.g., a data packet, a file, a database entry, a data record, etc.). A data entity is a data record of an activity associated with the user, such as a change of location of the user (e.g., a new location, a direction, a speed, etc.), a message received/sent by the user, an appointment of the user, a task reminder/alert for the user, an updating of profile information by the user, metadata associated with a media object (e.g., a time/date, location of capture, recording length, etc.).  (Para. 0041), examples of activity data sources 114a, 114b, and 122 include a location determining application that determines location data regarding the user (e.g., a global positioning system (GPS) application, a mapping tool, etc.), a messaging application that receives/transmits messages for the user (e.g., an email application, a text messaging application, etc.), a calendar application that manages appointments regarding the user, a social networking application that generates and/or relays social networking data such as posts, messages, tweets, etc. associated with the user (e.g., Facebook.RTM. operated by Facebook, Inc. of Palo Alto, California, Google+ operated by Google, Inc. of Mountain View, Calif., Twitter.RTM. operated by Twitter, Inc. of San Francisco, Calif., etc.).].

Hamilton further discloses a user interface enabling a user through a network interface to submit commands and questions or other input and delivers response to such input to the user.  The responses generated by an electronic personal assistant in the form of text, images, or other visual content shown by the user interface.  The privacy of data exchange between activity data sources and activity data requestors (may be any form of component, process, application, etc., that uses activity data associated with the user and therefore requests data entities associated with the user) is provided through the electronic personal assistant.  
Smith and Hamilton are in the same filed of endeavor as they both are pertaining to field of data security, and more particularly, to a scheme for securely protecting the privacy of operator data available via mobile devices such as an automobile.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Smith a scheme for securely protecting the privacy of operator data available via a vehicle control architecture (Smith, please see abstract and para. 0001) with the teachings of Hamilton (Hamilton, para. 0033-0047, FIG. 1) that would enable Smith with multiple data releases that are incorporated in activity data sources as well as activity data requesters where with the help of electronic personal assistant that handles the 
Regarding system claim 16 that is same and similar to method claim 2 and is similarly rejected.
Regarding system claim 17 that is same or similar to method claim 3 and is similarly rejected.
Regarding system claim 18 that is same or similar to method claim 4 and is similarly rejected.
Regarding system claim 19 that is same or similar to method claim 5 and is similarly rejected.
Regarding system claim 20 that is same or similar to method claim 6 and is similarly rejected.
Regarding system claim 21 that is same or similar to method claim 7 and is similarly rejected.
Regarding system claim 22 that is same or similar to method claim 8 and is similarly rejected.
Regarding system claim 24 that is same or similar to method claim 10 and is similarly rejected.
Regarding system claim 25 that is same or similar to method claim 11 and is similarly rejected.

Claims 9, 12-14, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB # 2015/0178999) in view of Hamilton et al. .
Regarding claim 9.  Smith in view of Hamilton disclose, the method of claim 2.  Smith and Hamilton does not explicitly teach, further comprising one, more or all of the following: 
displaying the data contents assigned to a data release class, by the transportation vehicle- internal man-machine interface and/or the transportation vehicle-external man-machine interface; 
displaying the data release class respectively selected for the one or more mobile online services, by the transportation vehicle-internal man-machine interface and/or the transportation vehicle-external man-machine interface; 
displaying the data contents, used by the one or more mobile online services, of a data release class by the transportation vehicle-internal man-machine interface and/or the transportation vehicle-external man-machine interface; and 
displaying a configuration overview of all the mobile online services and the data release class selected for the respective mobile online service, by the transportation vehicle-internal man-machine interface and/or the transportation vehicle-external man-machine interface.
However, Namburu does teach, displaying the data contents assigned to a data release class, by the transportation vehicle- internal man-machine interface and/or the transportation vehicle-external man-machine interface [Namburu, para. 0040, FIG. 4 provides an illustrative implementation of a remote console 110 and an identifying (ID) token 420. The remote console 110 may be a cellular phone, a personal digital assistant (PDA), a portable navigation device, or any other suitable handheld device that may remotely and securely manage operations of a vehicle. A remote console 110 may include a display 410 for viewing various inputs/outputs such as an ID code, vehicle settings (to be described below), or any information inputted by or outputted to a user. Examples of a display 410 may include a liquid crystal display (LCD), a touch screen, or any suitable display.]; 
displaying the data release class respectively selected for the one or more mobile online services, by the transportation vehicle-internal man-machine interface and/or the transportation vehicle-external man-machine interface [Namburu, para. 0027, 0046, FIG. 1 provides an illustrative implementation of a vehicle 130 and remote devices including a remote console 110 and/or remote server 120. A remote device may be any suitable interface device providing an interactive interface to allow a user to manage the operation and view diagnostic information regarding various systems in the vehicle 130. To this end, a remote device may be any instrumentality or aggregate of instrumentalities in communication with the vehicle 130 whereby the remote device is operable to receive, original, compute, classify, process, transmit, retrieve, store, display, manifest, detect, record, reproduce, handle, or utilize any form of information, intelligence, or data related to systems/operations of a vehicle such as an automobile or the like.  (Para. 0046), Remote operations performed from the remote console 110 may include, but are not limited to, (1) secure tool access and activation (e.g., via login prompt and password protection, potentially matching info on the ID token 420), (2) remote starting of a vehicle, (3) secure vehicle door/trunk lock/unlock, (4) vehicle diagnostic health check, (5) vehicle status report including a fuel reading, an odometer reading, and other standard dashboard features, (6) navigation system, climate control system, and multimedia system review including the ability to set a variety of options for the various systems, (6) user profile creation for each user providing personalized settings for the vehicle, (7) remotely updating vehicle software, (8) enabling/disabling available vehicle utilities (e.g., child lock, disabling/enabling door lock, granting limited access to users or vehicle spaces as in a "valet access key" limiting access to trunk/ glove compartments, or other private personalized functions of the vehicle), (9) system feedback from the vehicle, and (10) scheduled alarms regarding maintenance and service.]; 
displaying the data contents, used by the one or more mobile online services, of a data release class by the transportation vehicle-internal man-machine interface and/or the transportation vehicle-external man-machine interface [Namburu, para. 0046, 0051, FIG. 1,  Remote operations performed from the remote console 110 may include, but are not limited to, (1) secure tool access and activation (e.g., via login prompt and password protection, potentially matching info on the ID token 420), (2) remote starting of a vehicle, (3) secure vehicle door/trunk lock/unlock, (4) vehicle diagnostic health check, (5) vehicle status report including a fuel reading, an odometer reading, and other standard dashboard features, (6) navigation system, climate control system, and multimedia system review including the ability to set a variety of options for the various systems, (6) user profile creation for each user providing personalized settings for the vehicle, (7) remotely updating vehicle software, (8) enabling/disabling available vehicle utilities (e.g., child lock, disabling/enabling door lock, granting limited access to users or vehicle spaces as in a "valet access key" limiting access to trunk/ glove compartments, or other private personalized functions of the vehicle), (9) system feedback from the vehicle, and (10) scheduled alarms regarding maintenance and service.  (Para. 0051), a user profile may further store a user's settings related to motor performance. Examples of motor performance settings may include, but are not limited to, ride and suspension setting, maintenance setting, a vehicle state display setting. In an example of a maintenance setting, a user may designate a warning for a needed oil change based on a particular mileage increment while another user may designate the same service based on time such as everyone 6 months. Further, a vehicle state display setting may include gasoline level, engine temperature or the like.]; and 
displaying a configuration overview of all the mobile online services and the data release class selected for the respective mobile online service, by the transportation vehicle-internal man-machine interface and/or the transportation vehicle-external man-machine interface [Namburu, para. 0048, FIG. 5 represents an illustrative implementation of a preference database device, indicated generally at 500. A preference database 510 may be present on preference database device 500 which may be included in a remote console or on a vehicle, shown in FIG. 1 as 130. For example, the preference database 510 may be stored on remote console, such as a cell phone, a personal digital assistant (PDA), a handheld, an accessory, or any suitable portable device. Examples of an accessory which may serve as a remote console include a watch, a bracelet, or the like. A remote console may further contain an optical projective element and a receiver to identify locations indicated in the context of an image projected on the optical projective element. The preference database 510 may be stored by components of the vehicle, such as a hard drive of an in-dash console or any other suitable component.].
Smith, Hamilton, and Namburu are in the same filed of endeavor as they both are pertaining to field of data security, and more particularly, to a scheme for securely protecting the privacy of operator data available via a vehicular control architecture.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Smith a scheme for securely protecting the privacy of operator data available via a vehicle control architecture (Smith, please see abstract and para. 0001) with teachings of Hamilton that relates to data privacy by enabling users to elect from various levels of data sharing, including privacy levels between full private and full public modes. (Hamilton, please see abstract and para. 0004) and with the teachings of Namburu (Namburu, para. 0027, 0040, 0046, 0048, 0051, FIGs. 1, 4, and 5) would enable Smith and Hamilton using a processor executing its instruction or algorithms to output data via an optional display allowing a user to view user profiles and vehicle settings (Namburu, para. 0055).

Regarding claim 12.  The combination of Smith and Hamilton disclose, the method of claim 1. Smith and Hamilton does not explicitly teach, further comprising at least one of the following: 
displaying the one or more use functions and/or reception data items used by the user by the mobile online service when the corresponding data release class is selected; and Atty. Docket No. 52461-284403Serial No.: 16/074,815 
displaying the one or more transmission data items which are processed and/or passed on by the mobile online service when the corresponding data release class is selected.
However, Namburu does teach, displaying the one or more use functions and/or reception data items used by the user by the mobile online service when the corresponding data release class is selected [Namburu, para. 0040, 0068, a remote console 110 may include a display 410 for viewing various inputs/outputs such as an ID code, vehicle settings (to be described below), or any information inputted by or outputted to a user.  (Paragraph 0068) FIG. 8B provides an illustrative implementation of a user's entertainment preferences, as another example of a vehicle setting… When the user wants to avoid commercials, the audio system may automatically tune to another preferred station when a commercial is detected.]; and  
displaying the one or more transmission data items which are processed and/or passed on by the mobile online service when the corresponding data release class is selected [Namburu, para. 0071, FIG. 8C provides an illustrative implementation of a user's navigation/GPS preferences, as another example of a vehicle setting. Navigation/GPS preferences may include preferred locations, traffic avoidance settings, common errands, route preferences, carpool pickup/drop-off locations, and/or any other suitable navigation preferences. Preferred locations may include locations that are input manually, or that are visited frequently, such as the user's home, office, favorite restaurants, or the like.].
Smith, Hamilton, and Namburu are in the same filed of endeavor as they both are pertaining to field of data security, and more particularly, to a scheme for securely protecting the privacy of operator data available via a vehicular control architecture.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Smith a scheme for securely protecting the privacy of operator data available via a vehicle control architecture (Smith, please see abstract and para. 0001) with teachings of Hamilton that relates to data privacy by enabling users to elect from various levels of data sharing, including privacy levels between full private and full public modes. (Hamilton, please see abstract and para. 0004) and with the teachings of Namburu (Namburu, para. 0040, 0068, 0071, and FIG. 8C) would enable Smith using a processor executing its instruction or algorithms to output data via an optional display allowing a user to view user profiles and vehicle settings (Namburu, para. 0055).

Regarding claim 13. The combination of Smith and Hamilton does disclose, the method of claim 1.  Smith and Hamilton does not explicitly teach, wherein the 
However, Namburu does teach, wherein the configuration system comprises a configuration assistant which requests the user to answer a plurality of questions, wherein the configuration assistant respectively proposes an assignment of a data release class to the one or more mobile online services based on the responses given by the user [Namburu, para. 0027, 0039, 0064, a remote device may be any suitable interface device providing an interactive interface to allow a user to manage the operation and view diagnostic information regarding various systems in the vehicle 130.  (Paragraph 0039) once the communications are received, the components 330 may implement the functions provided, such as performing queries 335, requesting data 340, and changing settings 345.  (Paragraph 0064) if user chooses to change a particular vehicle setting, step 770 may occur when the user selects the vehicle setting from possible setting(s) stored in the remote device. Alternatively, a user may change a particular vehicle setting to any suitable value and send a request to make the change which is received at a vehicle in step 775.].
Smith, Hamilton, and Namburu are in the same filed of endeavor as they both are pertaining to field of data security, and more particularly, to a scheme for securely protecting the privacy of operator data available via a vehicular control architecture.



Regarding claim 14. The combination of Smith and Hamilton does teach, the method of claim 13.  However, Smith and Hamilton does not explicitly teach, wherein the configuration assistant has a memory on which a data release class which is to be proposed is stored for one or more mobile online services for each response combination of the user.
 However, Namburu does teach, wherein the configuration assistant has a memory on which a data release class which is to be proposed is stored for one or more mobile online services for each response combination of the user [Namburu, para. 0065, 0072, and FIG. 7, if a user sets the remote device to provide vehicle service reminders every fifty thousand miles, the vehicle may provide a warning that the manufacturer suggests that the vehicle be serviced every thirty thousand miles. Alternatively, should a request inputted by a user not exceed the performance threshold level, the remote device may set and store the inputted request in step 790 and send an acknowledgement that settings/requests have been successfully updated in step 795.  (Paragraph 0072) a learning element incorporated into the remote device and/or the vehicle processing system may modify a user profile, vehicle setting, user setting/preference or determine alternative vehicle settings/preferences or user settings based on patterns associated with the conditions.].
Smith, Hamilton, and Namburu are in the same filed of endeavor as they both are pertaining to field of data security, and more particularly, to a scheme for securely protecting the privacy of operator data available via a vehicular control architecture.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Smith a scheme for securely protecting the privacy of operator data available via a vehicle control architecture (Smith, please see abstract and para. 0001) with teachings of Hamilton that relates to data privacy by enabling users to elect from various levels of data sharing, including privacy levels between full private and full public modes. (Hamilton, please see abstract and para. 0004) and with the teachings of Namburu (Namburu, para. 0065, 0072, and FIG. 7) would enable Smith using a processor executing its instruction or algorithms to output data via an optional display allowing a user to view user profiles and vehicle settings (Namburu, para. 0055).

Regarding system claim 23 that is same or similar to method claim 9 and is similarly rejected.
Regarding system claim 26 that is same or similar to method claim 12 and is similarly rejected.
Regarding system claim 27 that is same or similar to method claim 13 and is similarly rejected.
Regarding system claim 28 that is same or similar to method claim 14 and is similarly rejected.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
US PGPUB No. (2014/0309806) to Ricci disclose, Methods, systems, and a computer readable medium are provided for maintaining a persona of a vehicle occupant and, based on the persona of the vehicle occupant and vehicle-related information, performing an action assisting the vehicle occupant.
US PGPUB No. (2013/0084847) to Tibbitts discloses, a method and system for detecting, monitoring and/or controlling one or more of mobile services for a mobile communication device (also referred to herein as a Controllable Mobile Device or CMD), and in particular, when the device is being used and the vehicle, operated by the user of the device, is moving.
US PGPUB No. (2015/0321641) to Abou Mahmoud discloses, an identification of a vehicle is received. An identification of a first user to receive delegation of control of the vehicle is received. Authentication information for the first user for the vehicle is determined. A request to authenticate the first user for delegation of control of the vehicle to the first user is received. The request to authenticate includes at least the authentication information for the first user is determined. Responsive to the determination, control of the vehicle is delegated to the first user.
US Patent No. (8,374,894) to Weinstock discloses, an Internet enabled, business-to-business computerized transaction system is disclosed in its preferred embodiment for use in providing rental car services for high volume users and comprises an Internet web portal through which the high volume user may access a plurality of service providers including an integrated business computer network for at least one rental vehicle service provider.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434   

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498